DETAILED ACTION
This action is a response to an application filed 10/4/19 in which claims 1, 2, 4-19, 43 and 44 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10, 17-19, 43 and 44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (Pub. No.: 2014/0328305), herein Kim.
As to claim 1, Kim teaches a downlink control channel detection method, applied to a terminal, comprising: 
obtaining first auxiliary information and second auxiliary information, wherein the first auxiliary information indicates a time-domain duration of a control resource set of a downlink control channel, which is allocated by a base station the second auxiliary information indicates a resource mapping mode from a resource element group (REG) of the control resource set to a control channel elements (CCE) (Kim [0078] when the device monitors the PDCCH by using the C-RNTI, a search space (first auxiliary information) and DCI format (second auxiliary information (indicating a resource mapping mode) are determined and Table 1), 
 and, 
(Kim [0066] use blind decoding for PDCCH detection  an ID is demasked from a CRC on a received PDCCH  [0078] the device monitors the PDCCH by using the C-RNTI [0068] a search space is used to reduce a load of blind decoding, the devices monitors the PDCCH in the search space and [0072] the search space is defined as a set of PDCCH candidates (second auxiliary information) Table 1 (number of candidates can be mapped to aggregation L (mapping mode from a REG to a set of CCE))


As to claim 18, Kim teaches a downlink control channel detection method, applied to a Base Station (BS), comprising: 
allocating a corresponding downlink control channel for a terminal (Kim [0055] a BS determines a PDCCH format according to a DCI to be transmitted to a wireless device);
 transmitting first auxiliary information to the terminal, based on a time-domain duration of a Control Resource Set (CORESET) of the downlink control channel (Kim [0047] the CFI is transmitted  which indicates a size of the control region (time-domain duration) [0055] the BS attaches a CRC to control information and masks a unique identifier as a RNTI or C-RNTI); and, 
transmitting second auxiliary information to the terminal, based on a resource mapping mode from a Resource Element Group (REG) of the control resource set to a Control Channel Element (CCE) ((Kim [0055] a BS determines a PDCCH format according to a DCI to be transmitted to a wireless device and attaches a CRC and masks a unique ID (C-RNTI or RNTI) and [0078] using the C-RNTI DCI format is determined (mapping mode));

As to claim 19, Kim teaches the method according to claim 18, wherein transmitting the first auxiliary information to the terminal, based on the time-domain duration of the control resource set of the downlink control channel, comprises:
(Kim [0081] a control region (or a PDCCH) region, a PCFICH is transmitted in the control region of a CFI of the PCFICH [0047] the CFI is transmitted  which indicates a size of the control region (time-domain duration)   
or, wherein after allocating the corresponding downlink control channel for the terminal, the further comprises: transmitting third auxiliary information to the terminal, based on a blind- detection priority of each control resource set of the downlink control channel; or, wherein allocating the corresponding downlink control channel for the terminal, comprises: transmitting fourth auxiliary information to the terminal, based on a blind-detection and aggregation-level configuration of each control resource set of the downlink control channel.  



As to claim 2, Kim teaches the method according to claim 1, wherein in the step of obtaining first auxiliary information and second auxiliary information, obtaining the first auxiliary information comprises: 
receiving the first auxiliary information from the base station, via a common physical downlink control channel (PDCCH) 
or other control channels (Kim [0081] a control region (or a PDCCH) region, a PCFICH is transmitted in the control region of a CFI of the PCFICH [0047] the CFI is transmitted  which indicates a size of the control region (time-domain duration)  ,
or, in the step of obtaining first auxiliary information and second auxiliary information, obtaining the second auxiliary information comprises: 
obtaining the second auxiliary information in a predefined way, or receiving the second auxiliary information which is configured and transmitted by the base station (Kim [0078] when the device monitors the PDCCH by using the C-RNTI, a search space (first auxiliary information) and DCI format (second auxiliary information (indicating a resource mapping mode) are determined)


As to claim 4, Kim teaches the method according to claim 1, wherein performing the blind detection on the downlink control channel, based on the first and second auxiliary information, comprises: performing the blind detection on all the resources, or some resources of at least one control resource set of the downlink control channel, based on the first auxiliary information and the second auxiliary information (Kim [0068] a search space (some resources)  is used to reduce a load of blind decoding)



As to claim 5, Kim teaches the method according to claim 4, wherein performing the blind detection on all the resources, or some resources of at least one control resource set of the downlink control channel, based on the first auxiliary information and the second auxiliary information comprises: 
when N indicated by the first auxiliary information is less than a first index M1, and the second auxiliary information indicates that the resource mapping mode from REG of control resource set to CCE is time-domain first, giving up the blind detection on all the resources of the control resource set (Kim Fig. 11 and [0138] time-first mapping Table 1 depending on the search space (N) being less than the entire number of PDCCH candidates (e.g. 6) the UE may only need to monitor 2 based on the search space)) 
when N indicated by the first auxiliary information is greater than or equal to the first index M1, and the second auxiliary information indicates that the resource mapping mode from REG of control resource set to CCE is time-domain first, performing the blind detection on all the resources of the control resource set (Kim Fig. 11 and [0138] time-first mapping and [0138] time-first mapping Table 1 depending on the search space (N) being the same as the total number of PDCCH candidates (e.g. 6) the UE may only need to monitor all 6)); 
wherein N is the quantity of time-domain symbols occupied by the control resource set, M1 is an index of the last Orthogonal Frequency Division Multiplexing (OFDM) symbol in a pre-allocated control resource set, which is pre-allocated by the base station, indexes of OFDM symbols in the pre-allocated control resource set start from 1, M1 and N are both integers (Kim Table 1 N is the search space M1 is the number of PDCCH candidates ([0060] modulation symbols are mapped to REs and [0062] one REG is 4 Res one CC# is 9 REGs the number of CCEs for one PDCCH is selected from a set {1, 2, 4 8})

As to claim 6, Kim teaches the method according to claim 4, wherein performing the blind detection on all the resources, or some resources of at least one control resource set of the downlink control channel, based on the first auxiliary information and the second auxiliary information comprises:
 when N indicated by the first auxiliary information is less than a first index Q1+1, and the second auxiliary information indicates that the resource mapping mode from REG of control resource set to CCE is time-domain first, giving up the blind detection on all the resources of the control resource set (Kim Fig. 11 and [0138] time-first Table 1 depending on the search space (N) being less than the entire number of PDCCH candidates (e.g. 6) the UE may only need to monitor 2 based on the search space) ; 
when N indicated by the first auxiliary information is greater than or equal to Q1+1, and the second auxiliary information indicates that the resource mapping mode from REG of control resource set to CCE is time-domain first, performing the blind detection on all the resources of the control resource set (Kim Fig. 11 and [0138] time-first mapping and [0138] time-first mapping Table 1 depending on the search space (N) being the same as the total number of PDCCH candidates (e.g. 6) the UE may only need to monitor all));
wherein N is the quantity of time-domain symbols occupied by the control resource set, Q1 is an index of the last OFDM symbol in a pre-allocated control resource set, which Page 3 of 11Application No. 16/500,695Preliminary Amendment Attorney Docket Number C4201.10007US01 is pre-allocated by the base station, indexes of OFDM symbols in the pre-allocated control resource set start from 0, M1 and N are both integers (Kim Table 1 N is the search space M1 is the number of PDCCH candidates ([0060] modulation symbols are mapped to REs and [0062] one REG is 4 Res one CC# is 9 REGs the number of CCEs for one PDCCH is selected from a set {1, 2, 4 8})
  

As to claim 7, Kim teaches the method according to claim 4, wherein performing the blind detection on all the resources, or some resources of at least one control resource set of the downlink control channel, based on the first auxiliary information and the second auxiliary information, comprises: 
when N indicated by the first auxiliary information is less than a second index M2, and the second auxiliary information indicates that the resource mapping mode from REG of control resource set to CCE is frequency-domain first, giving up the blind detection on all the resources of the control resource set (Kim Fig. 12 and [0139] frequency-first Table 1 depending on the search space (N) being less than the entire number of PDCCH candidates (e.g. 6) the UE may only need to monitor 2 based on the search space)  
when N indicated by the first auxiliary information is greater than or equal to M2 and is less than a third index M3, and the second auxiliary information indicates that the resource mapping mode from REG of control resource set to CCE is frequency-domain first, performing the blind detection on some resources occupied by the control resource set (Kim Fig. 12 and [0139] frequency-first Table 1 depending on the search space (N) being lying within the number of PDCCH candidates (e.g. 6) the UE may only need to monitor 2 based on the search space [0071] the start point and size is determined by table 1)  
; 
when N indicated by the first auxiliary information is greater than or equal to M3, and the second auxiliary information indicates that the resource mapping mode from REG of control resource set to CCE is frequency-domain first, performing the blind detection on all the resources occupied by the control resource set (Kim Fig. 12 and [0139] frequency-first mapping Table 1 depending on the search space (N) being the same as the total number of PDCCH candidates (e.g. 6) the UE may monitor all));

wherein N is the quantity of time-domain symbols occupied by the control resource set, M2 is an index of the first OFDM symbol in a pre-allocated control resource set, which is pre-allocated by the base station, M3 is an index of the last OFDM symbol in the pre-allocated control resource set, indexes of OFDM symbols in the pre-allocated control resource set start from 1, M2, M3 and N are all integers (Kim Table 1 N is the search space in symbols M3 is the number of PDCCH candidates ([0060] modulation symbols are mapped to REs and [0062] one REG is 4 Res one CC# is 9 REGs the number of CCEs for one PDCCH is selected from a set {1, 2, 4 8} Kim Table 1 and [0071] a size and start of the search space is defined)



As to claim 8, Kim teaches the method according to claim 7, wherein when N indicated by the first auxiliary information is greater than or equal to M2 and is less than the third index M3, and the second auxiliary information indicates that the resource mapping mode from REG of control resource set to CCE is frequency-domain first, performing the blind detection on some resources occupied by the control resource set, comprises: 
(Kim Table 1 and [0071] a size and start of the search space is defined)


As to claim 9, Kim teaches the method according to claim 4, wherein performing the blind detection on all the resources, or some resources of at least one control resource set of the downlink control channel, based on the first auxiliary information and the second auxiliary information comprises: 
when N indicated by the first auxiliary information is less than a second index Q2, and the second auxiliary information indicates that the resource mapping mode from REG of control resource set to CCE is frequency-domain first, giving up the blind detection on all the resources of the control resource set (Kim Fig. 12 and [0139] frequency-first Table 1 depending on the search space (N) being less than the entire number of PDCCH candidates (e.g. 6) the UE may only need to monitor 2 based on the search space)  
 
when N indicated by the first auxiliary information is greater than or equal to Q2 and is less than a third index Q3+1, and the second auxiliary information indicates that the resource mapping mode from REG of control resource set to CCE is frequency-domain first, performing the blind detection on some resources occupied by the control resource set (Kim Fig. 12 and [0139] frequency-first Table 1 depending on the search space (N) being less than the entire number of PDCCH candidates (e.g. 6) the UE may only need to monitor 2 based on the search space Table 1 and [0071] a size and start of the search space is defined)  
 
when N indicated by the first auxiliary information is greater than or equal to Q3+1, and the second auxiliary information indicates that the resource mapping mode from REG of control resource set to CCE is frequency-domain first, performing the blind detection on all the resources occupied by the control resource set (Kim Fig. 12 and [0139] frequency-first Table 1 depending on the search space (N) Table 1 depending on the search space (N) being the same as the total number of PDCCH candidates (e.g. 6) the UE may monitor all)); 
(Kim [0071] a size and start of the search space is defined)  
  

As to claim 10, Kim teaches the method according to claim 9, wherein when N indicated by the first auxiliary information is greater than or equal to Q2 and is less than the third index Q3+1, and the second auxiliary information indicates that the resource mapping mode from REG of control resource set to CCE is frequency-domain first, performing the blind detection on some resources occupied by the control resource set comprises: 
when N indicated by the first auxiliary information is greater than or equal to Q2 and is less than a third index Q3+1, and the second auxiliary information indicates that the resource mapping Page 5 of 11Application No. 16/500,695Preliminary Amendment Attorney Docket Number C4201.10007U SO l mode from REG of control resource set to CCE is frequency-domain first, performing the blind detection on Q2-th to N-th OFDM symbols in the control resource set (Kim [0071] a size and start of the search space is defined the search space consists of 16 CCEs indexed with 0 to 16)    

As to claim 17, Kim teaches a method according to claim 1, wherein performing the blind detection on the downlink control channel, based on the first auxiliary information and the second auxiliary information, comprises:
 obtaining fourth auxiliary information from the base station, wherein the fourth auxiliary information indicates a blind-detection and aggregation-level configuration of each control resource set of the downlink control channel (Kim [0055] attaches a CRC (4th) to control information, and masks a unique identifier referred to as a radio network temporary identifier (RNTI)) to the CRC and [0054] a desired identifier is demasked (indicates aggregation level [0078] C-RNTI determines DCI format)and,  Page 8 of 11Application No. 16/500,695Preliminary Amendment Attorney Docket Number C4201.10007US01
performing the blind detection on the downlink control channel, based on the first auxiliary information, the second auxiliary information and the fourth auxiliary information (Kim [0066] use blind decoding for PDCCH detection  an ID is demasked from a CRC on a received PDCCH   



As to claim 43, Kim teaches a terminal, comprising a processor, a memory, and a computer program stored in the memory, wherein the computer program is executable by the processor, when the computer program is executed by the processor, the processor is caused to perform a downlink control channel detection method according to claim 1 (Kim Fig. 16 (50) and [0161] including a processor, memory storing information to drive the processor)

As to claim 44, Kim teaches a Base Station (BS), comprising a processor, a memory, and a computer program stored in the memory, wherein the computer program is executable by the processor, when the computer program is executed by the processor, the processor is caused to perform a downlink control channel detection method according to claim 18 (Kim Fig. 16 (50) and [0161] including a processor, memory storing information to drive the processor)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kim2 et al. (Patent No.: 9,312,997), herein Kim2

As to claim 11, Kim teaches the method according to claim 1, wherein performing the blind detection on the downlink control channel, based on the first auxiliary information and the second auxiliary information, comprises: 

Kim does not teach
determining a blind-detection priority of each control resource set of the downlink control channel, based on the first auxiliary information and the second auxiliary information; and,
 performing the blind detection on the downlink control channel, based on the blind- detection priority of each control resource set.  

However Kim2 does teach

determining a blind-detection priority of each control resource set of the downlink control channel, based on the first auxiliary information and the second auxiliary information (Kim2 column 13 lines 54-56 order of priority on information for the sub-search spaces may be transmitted to the UE); and,
 performing the blind detection on the downlink control channel, based on the blind- detection priority of each control resource set (Kim2 column 13 lines 47-52 order of priority given to each sub-search space determines order of blind decoding, the UE is configured to perform decoding the sub-search space with high priority prior to the sub-search space with lower priority)
It would have been obvious before the effective filing date to combine the teachings of Kim with Kim2, because Kim2 teaches us the size of the search space is reduced based on priority (Kim2 column 14 lines 17-24)

As to claim 16, the combination of Kim and Kim2 teach the method according to claim 1, wherein performing the blind detection on the downlink control channel, based on the first auxiliary information and the second auxiliary information, further comprises: 
(Kim2 column 13 lines 54-56 order of priority on information for the sub-search spaces may be transmitted to the UE) and,

 performing the blind-detection on the downlink control channel, based on the first auxiliary information, the second auxiliary information and the third auxiliary information (Kim2 column 13 lines 47-52 order of priority given to each sub-search space determines order of blind decoding, the UE is configured to perform decoding the sub-search space with high priority prior to the sub-search space with lower priority)

It would have been obvious before the effective filing date to combine the teachings of Kim with Kim2, for the same reasons stated in claim 11.



Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467